DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 06/26/2020. Claims 1-25 are pending in the instant application. Claims 1, 4, 14 and 18 are independent. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement(s)  (IDS) submitted on 07/15/2020, 09/15/2021, 04/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Independent claims 4 and 18 recites the limitation: 
4. One or more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method, the method comprising:
18. One or more instances of computer-readable media collectively storing a data structure, the data structure comprising:
Claims 4-13, 18-25  are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer (where the Examiner suggests adding the computer or hardware to the body of the claim) so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  
It may be appropriate for adding the limitation of “stored on a non-transitory computer-readable medium” that could resolve this issue. Appropriate correction/clarification is required. 
Allowable Subject Matter
Claims 1-3, 14-17 are allowed.
Prior art reference Rothberg et al. (US 20170360403 A1) discloses “The ultrasound device 1514 may be configured to generate ultrasound data that may be employed to generate an ultrasound image. The ultrasound device 1514 may be constructed in any of a variety of ways. In some embodiments, the ultrasound device 1514 includes a transmitter that transmits a signal to a transmit beamformer which in turn drives transducer elements within a transducer array to emit pulsed ultrasonic signals into a structure, such as a patient. The pulsed ultrasonic signals may be back-scattered from structures in the body, such as blood cells or muscular tissue, to produce echoes that return to the transducer elements. These echoes may then be converted into electrical signals, or ultrasound data, by the transducer elements and the electrical signals are received by a receiver. The electrical signals representing the received echoes are sent to a receive beamformer that outputs ultrasound data.”)
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“store one or more first neural networks trained to identify physiological structures in ultrasound images, store one or more second neural networks trained to classify an ultrasound image as having been captured in a particular view, and store, for each of a set of ultrasound views, a list of permitted anatomical structures to identify in the ultrasound view; a processor configured to:
apply to the received ultrasound image the one or more trained first neural networks to identify a set of physiological structures in the received ultrasound image,
apply to the received ultrasound image the one or more trained second neural networks to classify the received ultrasound image as having been captured in a particular view, access the list of permitted anatomical structures for the classified view, and select in the set of physiological structures identified in the received ultrasound image only those that occur in the accessed list; a display device configured to: display the received ultrasound image; and display together with the ultrasound image annotations visually indicating the selected physiological structures of the set.”
The remaining independent claim (14) and its subsequent dependent claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Applications: 
2021/0350529
17/091263		17/509987		17/529565		17/693848
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665